PER CURIAM.
We cannot conclude that the lower court manifestly erred when it denied appellants cause challenge to a federal prosecutor whose responses to voir dire questioning did not otherwise indicate an inability to be fair and impartial in the proceeding below. See Davis v. State, 461 So.2d 67, 70 (Fla.1984), cert. denied, 473 U.S. 913, 105 S.Ct. 3540, 87 L.Ed.2d 663 (1985) and habeas corpus denied sub nom, Davis v. Wainwright, 498 So.2d 857 (Fla.1986); Lusk v. State, 446 So.2d 1038, 1041 (Fla.1984), cert. denied, 469 U.S. 873, 105 S.Ct. 229, 83 L.Ed.2d 158 (1984) and grant of habeas corpus reversed sub nom, Lusk v. Dugger, 890 F.2d 332 (11th Cir.1989).
Affirmed.
GODERICH and GREEN, JJ., concur.